Citation Nr: 1620444	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-07 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for obstructive sleep apnea (OSA).

3. Entitlement to service connection for a lumbar spine injury.

4. Entitlement to service connection for left ear hearing loss.

5. Whether new and material evidence sufficient to reopen a claim for erectile dysfunction was received.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1989 to January 1990, September 1990 to June 1991, and June 2005 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) following rating decisions in September 2009 and May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The September 2009 rating decision, inter alia, denied the Veteran's claims for service connection for erectile dysfunction, lumbar spine, and left ear hearing loss.  In October 2012, the RO obtained service treatment records that were previously unavailable.  In the May 2013 rating decision, the RO denied the Veteran's claims for service connection for a respiratory condition, OSA, lumbar spine disorder, and left ear hearing loss.  It also denied a request to reopen the claim for service connection for erectile dysfunction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In his February 2014 substantive appeal VA Form 9, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  On December 23, 2015, the Veteran received notification that his hearing was scheduled for January 26, 2016 at the Waco Regional Benefit Office.  On January 7, 2016, the Veteran informed the VA in writing that he would like to reschedule his Travel Board hearing.  A January 25, 2016 statement in support of the claim prepared by the Veteran's representative recounted a conversation in which the Veteran indicated that he was attempting to find employment in Arizona and was not prepared to travel to Waco or El Paso for a hearing.  The representative indicated that the Veteran did not want to withdraw his appeal and was instructed to contact a service organization in Arizona to enable him to change the location of his Travel Board hearing to Arizona instead of Waco.

In light of this evidence, the Board will remand the claim on appeal in order to reschedule the Veteran for a hearing, as requested.

Accordingly, the case is REMANDED for the following action:

Arrange for the Veteran's Travel Board hearing to be rescheduled in Arizona, including if necessary transfer of the claims file to the RO in that jurisdiction.  The Veteran and his new representative should be notified of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

